Citation Nr: 1632734	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia and degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from October 1978 to November 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama has jurisdiction over the appeal.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in August 2014.  Unfortunately, due to problems with the recording equipment, VA was unable to produce a transcript of the hearing.  Correspondence was sent to the Veteran in October 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  In a statement received in November 2014, the Veteran reported that he did not want another hearing and requested the Board consider his claim based on the evidence of record.  

This claim was previously before the Board in December 2014 and June 2015, when it was remanded for additional development.  In September 2015, the Board issued a decision that, in part, denied entitlement to an initial rating in excess of 10 percent for left knee chondromalacia and degenerative arthritis (left knee disability).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the September 2015 Board decision to the extent it denied entitlement to an initial rating in excess of 10 percent for the Veteran's left knee disability, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) filed by the parties.  To the extent the Board's September 2015 decision granted an increased (10 percent) rating for the Veteran's residuals of a circumcision, and denied entitlement to a rating in excess of 10 percent for tinea pedis, such determinations were not disturbed by the Joint Motion.  

The issue of entitlement to special monthly compensation for the loss of a creative organ has been raised by the record in the January 2015 male reproductive health examination.  This matter was previously referred by the Board in September 2015, but as of yet, no action has been taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for an initial rating in excess of 10 percent for his left knee disability, the Board finds that additional development is necessary prior to adjudication of the claim.  

The Veteran was provided a VA examination most recently in January 2015.  During the pendency of his appeal, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *15 (Vet. App. July 5, 2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the January 2015 VA examination is not in compliance with Correia, this matter must be remanded for a new examination.  

Additionally, the Veteran's claims file should be updated to include VA treatment records dated since September 2014.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment records dated since September 2014.  

2. Then schedule the Veteran for a VA examination to determine the current nature and severity of his left knee chondromalacia and degenerative arthritis.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to describe any instability or subluxation of the left knee.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.   

3. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





